DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 11-15 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rothberg et al. (US 2016/0069968 A1).
With respect to claim 1, Rothberg discloses a multi-layered shielding apparatus for interrupting a radiofrequency electromagnetic field comprising (see Figure 4): a first layer comprising a low conductive material; a second layer adjacent the first layer comprising a high conductive material; a third layer adjacent the second layer comprising the low conductive material of the first layer; and a fourth layer adjacent the third layer comprising a nonconductive material (see Figure 4 having shielding layers 41a-450 wherein each shielding component of the 9 components is composed of a low/non conducting layer and a conducting layer as described in paragraph 0074).  
With respect to claim 2, Rothberg discloses the first, second and third layers are arranged sequentially in a single stack (see sequence in Figure 4 and in a different view, stacking in Figure 13).  
With respect to claim 8, Rothberg discloses the fourth layer is a distal portion of a nonconductive shell made from a polymer sheet configured to circumferentially wrap around the first, second and third layers, the nonconductive shell also -10-OSTEONICS 3.OF-1100 having a proximal portion disposed adjacent the first layer such that the first layer is positioned between the proximal portion and second layer (see Figure 5 showing layers wrapping around each other).  
With respect to claim 11, Rothberg discloses the fourth layer is continuous without interruption (as seen on Figures 4 and 5).  
With respect to claims 12-15, Rothberg discloses the first layer has a thickness between 5-7 millimeters, the second layer has a thickness between 2-3 millimeters, the third layer has a thickness of 5-7 millimeters and the fourth layer has a thickness between 2-4 millimeters.  
16. The multi-layered shielding apparatus of claim 1, wherein the first and third layers comprise synovial fluid (see paragraph 0062).  
With respect to claim 17, Rothberg discloses a shield for shielding energy produced by an MRI machine, comprising: a first layer comprised of a first material; a second layer comprised of a second material; a third layer comprised of a third material; -11-OSTEONICS 3.OF-1100 a shell comprised of a fourth material and surrounding the first, second, and third layers; and a pouch containing the shell and the layers, wherein the first and third materials have a conductivity lower than the second material and the fourth material is nonconductive(see Figure 4 having shielding layers 41a-450 wherein each shielding component of the 9 components is composed of a low/non conducting layer and a conducting layer as described in paragraph 0074).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9-10, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2016/0069968 A1).
With respect to claims 3-6, 9-10,16 and 19-20, Rothberg discloses the multi-layered shielding as claimed in claim 1, however Rothberg is silent in the composition of the materials in the multi-layered shielding wherein said materials includes a waterproof fabric, saline solution, saline solution comprises 5% salt, saline solution in the form of a gel, PVC, UHMWPE or synovial fluid.  However, the selection of a preferred material for the disclosed intended purpose would have been obvious to one of ordinary skill in the art, since the selection of a known material for the disclosed intended purpose based on its suitability requires routine experimentation.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2016/0069968 A1) in view of Saha (US 2015/0005616 A1).
With respect to claims 7 and 18, Rothberg discloses the claimed invention as stated above except for the high conductive material is a planar mesh made from one of titanium, stainless steel, cobalt-chromium, tantalum, molybdenum and niobium. However, Saha discloses the high conductive material is a planar mesh made from one of titanium, stainless steel, cobalt-chromium, tantalum, molybdenum and niobium (see paragraph 0028 disclosign stainless steel mesh). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the high conductive material is a planar mesh made from one of titanium, stainless steel, cobalt-chromium, tantalum, molybdenum and niobium as taught by Saha with Rothberg’s shielding for the purpose of disclosing a preferred material according to its suitability between all the known materials to form a known shield that performs the function of shielding electrical components as intended and known by one of ordinary skill in the art at the time of the invention was made. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon disclose a diverse type of devices that has multilayer shielding for an electrical component including but not limited to a RF system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866